Citation Nr: 1716978	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-33 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral plantar fasciitis prior to August 11, 2016, and in excess of 30 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for migraine headaches.

3. Entitlement to service connection for bilateral hallux valgus (bunions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2007 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for bunions, awarded service connection for bilateral plantar fasciitis, and assigned a noncompensable rating, effective August 29, 2010, and awarded service connection for migraine headaches, and assigned a 10 percent rating effective August 29, 2010.

In an October 2016 rating decision, during the pendency of the present appeal, the RO granted a disability rating of 30 percent for bilateral plantar flexion from August 11, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, neither the evidence nor the Veteran suggests unemployability due to her service-connected disabilities.  Therefore, entitlement to a TDIU is not considered part of the present appeal.

The issues of entitlement to service connection for bilateral bunions, an initial rating in excess of 30 percent for migraine headaches, and an initial rating in excess of 30 percent for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's bilateral plantar fasciitis has been characterized by symptoms of severe pain on manipulation and use accentuated, and functional limitation that includes an inability to walk far, stand for long periods, run, jump, or exercise.

2. For the entire period on appeal, the Veteran's migraine headaches symptoms most nearly approximated characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial 30 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276, DC 5284 (2016).

2. For the entire period on appeal, the criteria for an initial 30 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As noted above, the claims for increased ratings for bilateral plantar fasciitis and migraine headaches arose from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and her lay statements.  VA also afforded the Veteran VA compensation examinations in March 2011, April 2011, and August 2016, which are adequate to decide the claims being adjudicated herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met as to the issues being decided.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to her with the claims is required.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 . 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for Bilateral Plantar Fasciitis - Analysis

Prior to August 11, 2016, the Veteran was in receipt of a noncompensable initial rating for bilateral plantar fasciitis under 38 C.F.R. § 4.71a, DC 5284.  Thereafter, she was in receipt of a 30 percent rating for bilateral plantar fasciitis under 38 C.F.R. § 4.71a, DC 5276.  She contends that the bilateral plantar fasciitis is worse than contemplated by these ratings, and asserts that a higher rating is warranted for the entire period on appeal.

The bilateral plantar fasciitis was initially rated under 38 C.F.R. § 4.71a, DC 5284 for other foot injuries.  Under DC 5284, a 10 percent rating is warranted for moderate impairment.  A 20 percent rating is warranted for moderately severe impairment.  A 30 percent rating is warranted for severe impairment.  A Note under DC 5284 provides that a 40 percent rating is warranted for actual loss of use of the foot.

From August 11, 2016, the plantar fasciitis was rated by analogy under 38 C.F.R. 
§ 4.71a, DC 5276, which is applicable to acquired flatfoot.  Under DC 5276, a noncompensable rating is warranted for mild impairment with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral moderate impairment, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet.  A 20 percent rating is warranted for unilateral severe impairment, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.  A 30 percent rating is warranted for bilateral severe impairment, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.  A 30 percent rating is also warranted for unilateral pronounced impairment, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and/or not improved by orthopedic shoes or appliances.  A 50 percent rating is warranted for bilateral pronounced impairment, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and/or not improved by orthopedic shoes or appliances.  

Turning to the evidence, the Veteran was afforded a VA examination in March 2011.  The Veteran reported that she received a no running profile as needed, but received no other treatment for her bilateral plantar fasciitis during service.  She reported that her feet hurt during service, and she was given custom inserts at her last duty station that she did not wear.  The bilateral plantar fasciitis was characterized by pain, but there were no symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  There were no flare-ups reported, and no limitations on standing or walking.  On examination, there was evidence of pain and tenderness bilaterally, but no symptoms of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The diagnosis was mild hallux valgus, and range of motion was characterized as "adequate."  There was no skin or vascular foot abnormality, and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The VA examiner opined that the bilateral plantar fasciitis affected the Veteran's daily activities, with a mild impact on shopping, a moderate impact on recreation, and a severe impact on exercise and sports.  The VA examiner further stated that the Veteran had mild to moderate discomfort in her plantar fascia that prevented her from exercising vigorously.  

In October 2011, the Veteran reported having daily pain in her feet that made her unable to run, participate in even low impact exercise, walk any extended distance, or even stand for extended periods of time.  She reported that during service she had a no running profile for over a year and was told she would need surgery to cut the plantar muscle. 

In December 2012, the Veteran stated that she was unable to walk very far and could not run or stand for long periods of time.  Even without doing those things, she reported often being in extreme pain due to the plantar fasciitis.  

The Veteran was afforded a VA examination in August 2016.  The Veteran indicated that she had stopped running due to bilateral foot pain and tried to avoid long distance walking.  She reported having sharp pain when walking, and said she could not do running, jumping, or "anything with impact."  On examination, she had bilateral foot pain on manipulation.  There was no indication of swelling on use or characteristic callouses.  She had tried using bilateral arch supports and orthotics, but remained symptomatic.  Functional impairments included bilateral pain on movement, weight-bearing, and non weight-bearing.  There was also disturbance of locomotion, interference with standing, and lack of endurance.  The VA examiner opined that there was bilateral pain, weakness, fatigability, or incoordination that significantly limited functional ability when the foot was used repeatedly over a period of time.

After reviewing the evidence of record, both lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent initial rating is warranted for bilateral plantar fasciitis under DC 5276 for the entire period on appeal.  The Veteran has consistently reported having severe pain on manipulation and use accentuated.  The record also reflected significant functional impairment due to the bilateral plantar fasciitis pain, starting with the long term running profile during service and continuing with her inability to stand for long periods, exercise, run, jump, or walk far since service.  The Board finds that the Veteran's severe bilateral plantar fasciitis symptoms and impairment warrant a 30 percent initial rating for the entire period on appeal.  The Board further finds that the Veteran's plantar fasciitis is appropriately rated under DC 5276 for the entire period on appeal, as this diagnostic code accounts for the Veteran's symptoms and provides a higher potential rating than is available under DC 5284.  Therefore, there is no harm to the Veteran from changing the diagnostic code to DC 5276 for the entire period on appeal.  As the issue of an initial rating in excess of 30 percent for bilateral plantar fasciitis is being remanded, no discussion is necessary as to whether a higher rating is warranted.

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 30 percent rating for bilateral plantar fasciitis is warranted for the entire period on appeal.

Increased Rating for Migraine Headaches - Analysis

The Veteran contends that her service-connected migraine headaches are worse than contemplated by the 10 percent disability rating currently assigned, and asserts that a higher disability rating is warranted.

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months. A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  38 C.F.R. § 4.124a.

The Rating Schedule does not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001). 

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence warrants a 30 percent disability rating for the Veteran's migraine headache disability for the entire initial rating period.  See 38 C.F.R. 
§ 4.124a, DC 8100.  In this regard, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headache disability is manifested by characteristic prostrating attacks occurring on average once a month over the last several months.  Id.

The Veteran was afforded a VA examination in April 2011.  The Veteran reported that she began experiencing headaches while deployed in Korea in 2008.  She described the headaches as bifrontal temporal, throbbing at times, and with associated photosensitivity and nausea.  The headaches were invariably preceded by a visual aura, with visual obscuration in her temporal fields that gradually increased over several months and had a slight kaleidoscope quality.  At other times, she felt a general obscuration of her vision which she had difficulty describing.  She also noted feeling "foggy" during many of her headaches.  These headaches occurred monthly.  She reported occasionally requiring a medical profile for missing her usual duties for 24 hours and was usually back to baseline within one or two days.  The headaches had increased in frequency over the previous six months, and were occurring one to two times per week at the time of the VA examination.  

In October 2011, the Veteran stated that she had debilitating migraines at least two days per week.  She indicated that she was often unable to get out of bed during a migraine headache.

In December 2012, the Veteran stated that she experienced migraine headaches at least once a week, and often several times a week.

The Veteran was afforded a VA examination in August 2016.  The VA examination report indicates that the Veteran had splitting headaches once a month during service.  She reported headache pain symptoms of constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain worsening with physical activity.  She reported non-headache symptoms associated with headaches including nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision (such as scotoma, flashes of light, tunnel vision).  Typical head pain was located on both sides of the head and lasted more than two days.  The VA examiner opined that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain, and described the average frequency over the last several months as "with less frequent attacks."  He also opined that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  He stated that the Veteran's headache condition did not impact her ability to work.  In support of these findings, the VA examiner noted that the Veteran reported having had one migraine where she could not get out of bed in the last six months.  

In consideration of all of the evidence of record, including the Veteran's statements and VA examination reports, the Board finds that the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran has consistently stated that her headaches are typically accompanied by symptoms of head pain, photosensitivity, nausea, a visual aura, visual obscuration, a "foggy" feeling, sensitivity to sound, and changes in vision.  In addition, the Veteran has consistently described that symptoms associated with these prostrating migraine headaches usually last at least a day or two.  There is no indication in the record that the Veteran's reports of symptoms associated with the headaches are not credible and the Board finds these statements probative in determining the severity of the Veteran's migraine headache disability.  While the August 2016 VA examiner opined that the Veteran's headaches did not impact her ability to work and stated that she had only had one headache where she could not get out of bed in the last six months, these opinions did not address the entirety of the period on appeal.  Therefore, the Board finds that probative value of the August 2016 VA examination report is outweighed by the Veteran's numerous consistent descriptions of her migraine headaches, and the findings of the March 2011 VA examiner.  

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 30 percent rating for migraine headaches is warranted for the entire period on appeal.  As the issue of an initial rating in excess of 30 percent for migraine headaches is being remanded, no discussion is necessary as to whether a higher rating is warranted.


ORDER

For the entire period on appeal, an initial rating of 30 percent for bilateral plantar fasciitis is granted, subject to controlling regulations governing the payment of monetary awards.

For the entire period on appeal, an initial rating of 30 percent for migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

Further evidentiary development is necessary, as described below.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Veteran was afforded VA examinations in March 2011 and August 2016 to determine the nature and etiology of her bilateral bunions.  

In March 2011, the VA examiner diagnosed the Veteran with "mild bunion/hallux valgus with adequate range of motion," bilaterally.  However, he noted that the Veteran's bilateral bunions were not tender, and opined that this was a "congenital issue that [did] not appear to have been aggravated by her military service."  However, the VA examiner did not explain why he believed this condition to be congenital and the Board noes that bunions were not noted on the Veteran's entrance examination report.  Moreover, the examiner did not provide a rationale for his negative opinion regarding any aggravation during service.  For these reasons, the March 2011 VA feet examination is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The August 2016 VA foot examination is also inadequate as to the issues of service connection for bilateral bunions and a rating in excess of 30 percent for bilateral plantar fasciitis.  As to the issue of service connection for bunions, the VA examiner stated that the Veteran did not have symptoms due to a hallux valgus condition; this is inconsistent with the earlier diagnosis of hallux valgus in the March 2011 VA examination.  As to the increased rating issue, the VA examiner indicated that there was pain, weakness, fatigability or incoordination that significantly limited functional ability when the foot was used repeatedly over time, but did not describe the functional loss.  In addition, the VA examiner's opinion that there was no functional impact was inconsistent with the Veteran's reports that she had difficulty walking and standing for long periods and had stopped running.  Therefore, the VA examination was inadequate as to the issue of a rating in excess of 30 percent for bilateral plantar fasciitis.  For these reasons, a remand is necessary to obtain a new VA feet examination.  

The Board also finds the August 2016 VA headache examination to be inadequate.  The VA examiner's opinion as to the frequency and severity of the Veteran's headaches was based solely on the Veteran's report of having only had one migraine headache requiring bed rest during the prior six months.  However, this opinion did not take into account the Veteran's typical impairment throughout the entire period on appeal.  As such, a remand is necessary to obtain a new VA examination.  

Finally, remand is also necessary to obtain any outstanding STRs. See 38 C.F.R. § 3.159(c)(2).   The Board observes that during the April 2011 VA examination, the Veteran reported seeking medical attention and obtaining a medical profile for migraine headache symptoms.  She also reported having a no running profile during service related to her bilateral bunions and bilateral plantar fasciitis.  Although the Veteran's claims file contains STRs, those records appear to be incomplete based on the limited records from 2008, 2009, and 2010 and the lack of a separation examination.  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any relevant and outstanding VA treatment records.

2. Ensure that the STRs are complete.  Obtain any outstanding STRs.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral bunions.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner is asked to respond to each of the following: 

(a) Indicate whether the Veteran has any current bilateral bunions.

(b) If a bunion is present, indicate whether it is a congenital disease or defect.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(c)  If it is determined that any current bunions are considered a congenital defect, then provide an opinion as to whether it is at least as likely as not that the congenital defect was subject to a superimposed injury during service.   In so doing, please refer to supportive evidence of record.

(d) If any current bunion is a congenital disease, then provide an opinion as to whether the disease clearly and unmistakably existed prior to service (it was not noted on August 2007 entrance examination report), and if so, provide an opinion as to whether the pre-existing disease clearly and unmistakably was NOT aggravated during service.  

(e)  If any current bunion is not congenital in nature and/or did not clearly and unmistakably preexist service, provide an opinion with supporting rationale as to whether it, at least as likely as not, had its onset during active service or is otherwise related. . 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected migraine headaches.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected bilateral plantar fasciitis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

6.  Thereafter, readjudicate the remaining claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


